UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7267



JOHN LEE WORSHAM,

                                             Plaintiff - Appellant,

          and

WALLACE WARD; CLARENCE JULIUS CHEW; JEFFREY
STEVEN KERSEY; JOSEPH B. SMITH; DONALD L.
KNOX; CHARLES HATFIELD; DOROTHY STEVENSON;
KAREN FRIED; LISTON NOBLE; ANTHONY EDWARD
HENDERSON; CLIFFORD HINDS-BEY; JONNY BROWN;
PERCY   SMITH, and all others similarly
situated,
                                                        Plaintiffs,

          versus


RICHARD A. LANHAM,

                                              Defendant - Appellee,

          and


WILLIAM D. SCHAEFFER; BISHOP L. ROBINSON,
Secretary of Public Safety and Correctional
Services; DIVISION OF CORRECTIONS; MARVIN N.
ROBBINS, Executive Director, IGO; MELANIE C.
PEREIRA, Deputy Commissioner; MARY ANNE SAAR,
Former Acting Secretary; PAUL DAVIS, Chairman;
MARJORIE A. JENNINGS, Commissioner; FRANK
PAPPAS, Commissioner; PATRICIA K. CUSHWA, Com-
missioner; MACEO WILLIAMS, Commissioner; DAN
ZACCAGNINI, Commissioner; MICHAEL C. BLOUNT,
Commissioner,
                                                        Defendants.
                           No. 95-7324



JEFFREY STEVEN KERSEY,

                                           Plaintiff - Appellant,

          and


JOHN LEE WORSHAM; WALLACE WARD; CLARENCE
JULIUS CHEW; JOSEPH B. SMITH; DONALD L. KNOX;
CHARLES HATFIELD; DOROTHY STEVENSON; KAREN
FRIED; LISTON NOBLE; ANTHONY EDWARD HENDERSON;
CLIFFORD HINDS-BEY; JONNY BROWN; PERCY SMITH,
and all others similarly situated,
                                                      Plaintiffs,

          versus


RICHARD A. LANHAM,

                                            Defendant - Appellee,

          and


WILLIAM D. SCHAEFFER; BISHOP L. ROBINSON,
Secretary of Public Safety and Correctional
Services; DIVISION OF CORRECTIONS; MARVIN N.
ROBBINS, Executive Director, IGO; MELANIE C.
PEREIRA, Deputy Commissioner; MARY ANNE SAAR,
Former Acting Secretary; PAUL DAVIS, Chairman;
MARJORIE A. JENNINGS, Commissioner; FRANK
PAPPAS, Commissioner; PATRICIA K. CUSHWA, Com-
missioner; MACEO WILLIAMS, Commissioner; DAN
ZACCAGNINI, Commissioner; MICHAEL C. BLOUNT,
Commissioner,
                                                      Defendants.




                                2
                           No. 95-7343



CLARENCE JULIUS CHEW,

                                           Plaintiff - Appellant,

          and


JOHN LEE WORSHAM; WALLACE WARD; JEFFREY STEVEN
KERSEY; JOSEPH B. SMITH; DONALD L. KNOX;
CHARLES HATFIELD; DOROTHY STEVENSON; KAREN
FRIED; LISTON NOBLE; ANTHONY EDWARD HENDERSON;
CLIFFORD HINDS-BEY; JONNY BROWN; PERCY SMITH,
and all others similarly situated,
                                                      Plaintiffs,

          versus


RICHARD A. LANHAM,

                                            Defendant - Appellee,

          and


WILLIAM D. SCHAEFFER; BISHOP L. ROBINSON,
Secretary of Public Safety and Correctional
Services; DIVISION OF CORRECTIONS; MARVIN N.
ROBBINS, Executive Director, IGO; MELANIE C.
PEREIRA, Deputy Commissioner; MARY ANNE SAAR,
Former Acting Secretary; PAUL DAVIS, Chairman;
MARJORIE A. JENNINGS, Commissioner; FRANK
PAPPAS, Commissioner; PATRICIA K. CUSHWA, Com-
missioner; MACEO WILLIAMS, Commissioner; DAN
ZACCAGNINI, Commissioner; MICHAEL C. BLOUNT,
Commissioner,
                                                      Defendants.




                                3
                           No. 95-7344



WALLACE WARD; JEFFREY STEVEN KERSEY; CHARLES
HATFIELD; JOHN LEE WORSHAM,

                                          Plaintiffs - Appellees,

          and

CLARENCE JULIUS CHEW; JOSEPH B. SMITH; DONALD
L. KNOX; DOROTHY STEVENSON; KAREN FRIED;
LISTON NOBLE; ANTHONY EDWARD HENDERSON;
CLIFFORD HINDS-BEY; JONNY BROWN; PERCY SMITH,
and all others similarly situated,
                                          Plaintiffs - Appellees,

          versus


WILLIAM D. SCHAEFFER; BISHOP L. ROBINSON,
Secretary of Public Safety and Correctional
Services; RICHARD A. LANHAM; DIVISION OF
CORRECTIONS; MARVIN N. ROBBINS, Executive
Director, IGO; MELANIE C. PEREIRA, Deputy
Commissioner; MARY ANNE SAAR, Former Acting
Secretary; PAUL DAVIS, Chairman; MARJORIE A.
JENNINGS, Commissioner; FRANK PAPPAS, Com-
missioner; PATRICIA K. CUSHWA, Commissioner;
MACEO WILLIAMS, Commissioner; DAN ZACCAGNINI,
Commissioner; MICHAEL C. BLOUNT, Commissioner,

                                         Defendants - Appellants.




                                4
                           No. 95-7438



HERCULES WILLIAMS,

                                                       Appellant,

          and


JOHN LEE WORSHAM; WALLACE WARD; CLARENCE
JULIUS CHEW; JEFFREY STEVEN KERSEY; JOSEPH B.
SMITH; DONALD L. KNOX; CHARLES HATFIELD;
DOROTHY STEVENSON; KAREN FRIED; LISTON NOBLE;
ANTHONY EDWARD HENDERSON; CLIFFORD HINDS-BEY;
JONNY BROWN; PERCY SMITH, and all others
similarly situated,
                                                      Plaintiffs,

          versus


WILLIAM D. SCHAEFFER; BISHOP L. ROBINSON,
Secretary of Public Safety and Correctional
Services; RICHARD A. LANHAM; DIVISION OF
CORRECTIONS; MARVIN N. ROBBINS, Executive
Director, IGO; MELANIE C. PEREIRA, Deputy
Commissioner; MARY ANNE SAAR, Former Acting
Secretary; PAUL DAVIS, Chairman; MARJORIE A.
JENNINGS, Commissioner; FRANK PAPPAS, Com-
missioner; PATRICIA K. CUSHWA, Commissioner;
MACEO WILLIAMS, Commissioner; DAN ZACCAGNINI,
Commissioner; MICHAEL C. BLOUNT, Commissioner,

                                          Defendants - Appellees.




                                5
                           No. 95-7439



JOSEPH COLVIN,

                                                       Appellant,

          and


JOHN LEE WORSHAM; WALLACE WARD; CLARENCE
JULIUS CHEW; JEFFREY STEVEN KERSEY; JOSEPH B.
SMITH; DONALD L. KNOX; CHARLES HATFIELD;
DOROTHY STEVENSON; KAREN FRIED; LISTON NOBLE;
ANTHONY EDWARD HENDERSON; CLIFFORD HINDS-BEY;
JONNY BROWN; PERCY SMITH, and all others
similarly situated,
                                                      Plaintiffs,

          versus


WILLIAM D. SCHAEFFER; BISHOP L. ROBINSON,
Secretary of Public Safety and Correctional
Services; RICHARD A. LANHAM; DIVISION OF
CORRECTIONS; MARVIN N. ROBBINS, Executive
Director, IGO; MELANIE C. PEREIRA, Deputy
Commissioner; MARY ANNE SAAR, Former Acting
Secretary; PAUL DAVIS, Chairman; MARJORIE A.
JENNINGS, Commissioner; FRANK PAPPAS, Com-
missioner; PATRICIA K. CUSHWA, Commissioner;
MACEO WILLIAMS, Commissioner; DAN ZACCAGNINI,
Commissioner; MICHAEL C. BLOUNT, Commissioner,

                                          Defendants - Appellees.




                                6
                           No. 95-7440



MARVIN WILLIAMSON,

                                                       Appellant,

          and


JOHN LEE WORSHAM; WALLACE WARD; CLARENCE
JULIUS CHEW; JEFFREY STEVEN KERSEY; JOSEPH B.
SMITH; DONALD L. KNOX; CHARLES HATFIELD;
DOROTHY STEVENSON; KAREN FRIED; LISTON NOBLE;
ANTHONY EDWARD HENDERSON; CLIFFORD HINDS-BEY;
JONNY BROWN; PERCY SMITH, and all others
similarly situated,
                                                      Plaintiffs,

          versus


WILLIAM D. SCHAEFFER; BISHOP L. ROBINSON,
Secretary of Public Safety and Correctional
Services; RICHARD A. LANHAM; DIVISION OF
CORRECTIONS; MARVIN N. ROBBINS, Executive
Director, IGO; MELANIE C. PEREIRA, Deputy
Commissioner; MARY ANNE SAAR, Former Acting
Secretary; PAUL DAVIS, Chairman; MARJORIE A.
JENNINGS, Commissioner; FRANK PAPPAS, Com-
missioner; PATRICIA K. CUSHWA, Commissioner;
MACEO WILLIAMS, Commissioner; DAN ZACCAGNINI,
Commissioner; MICHAEL C. BLOUNT, Commissioner,

                                          Defendants - Appellees.




                                7
                           No. 95-7441



FREDERICK JOHNSON,

                                                       Appellant,

          and


JOHN LEE WORSHAM; WALLACE WARD; CLARENCE
JULIUS CHEW; JEFFREY STEVEN KERSEY; JOSEPH B.
SMITH; DONALD L. KNOX; CHARLES HATFIELD;
DOROTHY STEVENSON; KAREN FRIED; LISTON NOBLE;
ANTHONY EDWARD HENDERSON; CLIFFORD HINDS-BEY;
JONNY BROWN; PERCY SMITH, and all others
similarly situated,
                                                      Plaintiffs,

          versus


WILLIAM D. SCHAEFFER; BISHOP L. ROBINSON,
Secretary of Public Safety and Correctional
Services; RICHARD A. LANHAM; DIVISION OF
CORRECTIONS; MARVIN N. ROBBINS, Executive
Director, IGO; MELANIE C. PEREIRA, Deputy
Commissioner; MARY ANNE SAAR, Former Acting
Secretary; PAUL DAVIS, Chairman; MARJORIE A.
JENNINGS, Commissioner; FRANK PAPPAS, Com-
missioner; PATRICIA K. CUSHWA, Commissioner;
MACEO WILLIAMS, Commissioner; DAN ZACCAGNINI,
Commissioner; MICHAEL C. BLOUNT, Commissioner,

                                          Defendants - Appellees.




                                8
                           No. 95-7442



CLIFTON ANDERSON,

                                                       Appellant,

          and


JOHN LEE WORSHAM; WALLACE WARD; CLARENCE
JULIUS CHEW; JEFFREY STEVEN KERSEY; JOSEPH B.
SMITH; DONALD L. KNOX; CHARLES HATFIELD;
DOROTHY STEVENSON; KAREN FRIED; LISTON NOBLE;
ANTHONY EDWARD HENDERSON; CLIFFORD HINDS-BEY;
JONNY BROWN; PERCY SMITH, and all others
similarly situated,
                                                      Plaintiffs,

          versus


WILLIAM D. SCHAEFFER; BISHOP L. ROBINSON,
Secretary of Public Safety and Correctional
Services; RICHARD A. LANHAM; DIVISION OF
CORRECTIONS; MARVIN N. ROBBINS, Executive
Director, IGO; MELANIE C. PEREIRA, Deputy
Commissioner; MARY ANNE SAAR, Former Acting
Secretary; PAUL DAVIS, Chairman; MARJORIE A.
JENNINGS, Commissioner; FRANK PAPPAS, Com-
missioner; PATRICIA K. CUSHWA, Commissioner;
MACEO WILLIAMS, Commissioner; DAN ZACCAGNINI,
Commissioner; MICHAEL C. BLOUNT, Commissioner,

                                          Defendants - Appellees.




                                9
                           No. 95-7599



CLIFTON MOORE,

                                                       Appellant,

          and


JOHN LEE WORSHAM; WALLACE WARD; CLARENCE
JULIUS CHEW; JEFFREY STEVEN KERSEY; JOSEPH B.
SMITH; DONALD L. KNOX; CHARLES HATFIELD;
DOROTHY STEVENSON; KAREN FRIED; LISTON NOBLE;
ANTHONY EDWARD HENDERSON; CLIFFORD HINDS-BEY;
JONNY BROWN; PERCY SMITH, and all others
similarly situated,
                                                      Plaintiffs,

          versus


WILLIAM D. SCHAEFFER; BISHOP L. ROBINSON,
Secretary of Public Safety and Correctional
Services; RICHARD A. LANHAM; DIVISION OF
CORRECTIONS; MARVIN N. ROBBINS, Executive
Director, IGO; MELANIE C. PEREIRA, Deputy
Commissioner; MARY ANNE SAAR, Former Acting
Secretary; PAUL DAVIS, Chairman; MARJORIE A.
JENNINGS, Commissioner; FRANK PAPPAS, Com-
missioner; PATRICIA K. CUSHWA, Commissioner;
MACEO WILLIAMS, Commissioner; DAN ZACCAGNINI,
Commissioner; MICHAEL C. BLOUNT, Commissioner,

                                          Defendants - Appellees.




                                10
                           No. 95-7600



DAVID P. BROWN,

                                                       Appellant,

          and

JOHN LEE WORSHAM; WALLACE WARD; CLARENCE
JULIUS CHEW; JEFFREY STEVEN KERSEY; JOSEPH B.
SMITH; DONALD L. KNOX; CHARLES HATFIELD;
DOROTHY STEVENSON; KAREN FRIED; LISTON NOBLE;
ANTHONY EDWARD HENDERSON; CLIFFORD HINDS-BEY;
JONNY BROWN; PERCY SMITH, and all others
similarly situated,
                                                      Plaintiffs,

          versus


WILLIAM D. SCHAEFFER; BISHOP L. ROBINSON,
Secretary of Public Safety and Correctional
Services; RICHARD A. LANHAM; DIVISION OF
CORRECTIONS; MARVIN N. ROBBINS, Executive
Director, IGO; MELANIE C. PEREIRA, Deputy
Commissioner; MARY ANNE SAAR, Former Acting
Secretary; PAUL DAVIS, Chairman; MARJORIE A.
JENNINGS, Commissioner; FRANK PAPPAS, Com-
missioner; PATRICIA K. CUSHWA, Commissioner;
MACEO WILLIAMS, Commissioner; DAN ZACCAGNINI,
Commissioner; MICHAEL C. BLOUNT, Commissioner,

                                          Defendants - Appellees.




                                11
Appeals from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-93-1891-JFM, CA-93-1953-JFM, CA-93-2343-JFM, CA-93-4060-JFM,
CA-93-2017-JFM, CA-93-2089-JFM, CA-93-2166-JFM, CA-93-3535-JFM, CA-
93-3633-JFM, CA-94-113-JFM, CA-94-862-JFM, CA-94-1260-JFM)


Submitted:   January 9, 1996           Decided:   January 31, 1996

Before WILKINS and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Lee Worsham, Jeffrey Steven Kersey, Clarence Julius Chew,
Hercules Williams, Joseph Colvin, Marvin Williamson, Frederick
Johnson, Clifton Anderson, Milton Moore, David P. Brown, Appellants
Pro Se.   John Joseph Curran, Jr., Attorney General, Stephanie
Judith Lane-Weber, Assistant Attorney General, Carmen Mercedes
Shepard, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                12
PER CURIAM:

     Plaintiffs appeal from the district court's order granting in

part, and denying in part, relief on their 42 U.S.C. § 1983 (1988)

complaint. Defendants have cross-appealed. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Worsham v. Lanham, Nos. CA-93-1891-JFM; CA-93-1953-JFM; CA-
93-2017-JFM; CA-93-2089-JFM; CA-93-2166-JFM; CA-93-2343-JFM; CA-93-

3535-JFM; CA-93-3633-JFM; CA-94-113-JFM; CA-94-862-JFM; CA-94-1260-

JFM; CA-93-4060-JFM (L) (D. Md. Aug. 1, 1995, Aug. 3, 1995). We
deny the Plaintiffs' motions to appoint counsel and file an amended

complaint. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                13